Leonard, Judge,
delivered the opinion of the court.
The only litigated matter in this cause was, whether the plaintiff had a factor’s lien for the general balance of his account, as Moore’s factor, upon the tobacco shipped by Moore to meet the plaintiff’s acceptances ; and this rests, as a matter of law, exclusively upon the question, whether he received it in the ordinary course of his business as Moore’s factor, or had notice of the purpose to which it was to be applied under the arrangement between Moore and the defendants.
Upon a trial by the court, it was proved that Moore shipped the tobacco to the plaintiff to meet these acceptances, under an arrangement with the defendant, who had made the contract *45with the plaintiff for Moore’s benefit. But it is not ascertained by the finding, whether it was received by the plaintiff in the usual course of his business, as Moore’s factor, or whether with or without notice of the manner or purpose of its shipment.
A_factor’s lien_,attaches the moment the goods reach his hands, and continues only while he retains possession of them. It covers any general balance due him on his account as fac-J:or7but does not attach (at least for a balance) .upnn-gnnds. belonging to others shipped to him by his own correspondent, nor upon his principal’s own goods sent for a special purpose, of which the factor has notice; nor upon goods, the possession of which he has improperly acquired. (Paley on Agency, by Dunlop, 129,132, 142, and cases referred to.) And it may also be remarked that a factor’s lien attaches itself to the legal ownership in such manner as to cut off all claims upon the property, not amounting to such ownership, of which the factor has no notice.
What items may properly go into a factor’s account with his principal, as debits and credits, so as to fix the balance for which he is entitled to a lien, or under what circumstances, the goods may be said to have come into the factor’s possession in the ordinary course of business, are not questions now before us for consideration, although they may come up on another trial.
From our view of the law of the case, it will be seen that the judgment must be reversed, and the cause retried, in order to settle the matters of fact that we have suggested, as material in the determination of the rights of the parties. They do not sufficiently appear upon the present finding, and this omission cannot be remedied in any other way.
We may remark that the answer is very general — merely that tobacco was shipped according to the stipulation — referring to the real matter in controversy in the brief averment that the plaintiff claimed and appropriated its proceeds to a general balance due him from Moore; but the bill of exceptions contains the evidence, and shows what was the real question in is*46sue, and we must of necessity frequently have recourse to the evidence given upon the trial, in order to determine the sufficiency of the finding upon the merits of the controversy. We do so in this case, but with no view to pass upon the sufficiency of the evidence to warrant the actual finding, nor upon its sufficiency in reference to the particular facts that we deem material in determining the cause, and, in doing this, the insufficiency of the finding in the particular suggested is very manifest.
The judgment is accordingly, with the concurrence of the other judges, reversed, and the cause remanded.